DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 7-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gove (US 2016/0127641 A1).
Regarding claim 1:  Gove discloses a microphone configured to receive voice (The sensors in the MCD (e.g., sensor subsystem 1224 and/or sensor subsystem 1324) can include any suitable sensors, including, but not limited to, image sensors, proximity sensors (e.g., to determine how close to the floor, the ceiling, the wall, etc. the device may be), accelerometer sensors (MEMS), microphone array for audio and voice recognition and location awareness, speaker array for high quality voice command synthesis (e.g., which could be embedded in the smartphone), and/or the like., par. 142); a sound output unit configured to output sound (In some embodiments, display subsystem 1230 may include any suitable subsystems operative to display data using any suitable at least one of an image received from a camera disposed outside and a voice received from the microphone (FIG. 2A shows illustrative operations that may be performed by an MCD Social Camera Platform 200. As shown in FIG. 2A, such a platform 200 may include any suitable functions, including, but not limited to, a "Machine Thinking" function 210, "Autonomous Navigation" function 220, "Action" function 230, "Social Feedback" function 240, and/or the like. For example, as shown, "Machine Thinking" function 210 may be operative to include any suitable analysis of any suitable data and then determination of any suitable action(s) based on such analysis, including, but not limited to, determination of user commands, inferences or vibrating at different magnitudes (e.g., using haptic feedback of the device) until the user has properly rotate the device, at which point the vibrations may slow or stop). Once that rotation has been achieved, the device may be operative to guide the user to adjust the vertical angle of the device to a particular vertical pitch or yaw (e.g., a gyroscope or accelerometer or the like of the device may be operative to detect the current vertical angle of the device and may provide any suitable guidance to encourage a user to adjust the vertical angle to a particular pitch or yaw, such as by varying the frequency of an acoustic signal (e.g., using an audio output of the device) until the user has properly adjusted the device, at which point the sound frequency may slow or stop). Once a particular location, rotation, and vertical angle combination has been achieved through any suitable guidance, the device may be operative to automatically capture media (e.g., autonomous photography may occur). Therefore, in some embodiments, sonar-guided user experience for use with cameras and smartphones to help users place the device at a proper position may be enabled. Additionally or alternatively, a case for such a smartphone or camera may be provided with processing and/or communication and/or sensing and/or interfacing capabilities for enabling at least a portion of such guidance and autonomous media capture., par. 57); and a controller configured to control the sound output unit to output the feedback information at the determined output volume intensity (Once that location has been achieved, the device may be operative to guide the user to rotate the device to a particular orientation (e.g., a compass-enabled device may provide any suitable guidance to encourage a user to rotate the camera device to a particular orientation, such as by vibrating at different magnitudes (e.g., using haptic feedback of the device) until the user has properly rotate 
Regarding claim 2:  Gove satisfies all the elements of claim 1.  Gove further discloses 
wherein the context information of the target (A personal device, like a smartphone, that becomes more aware of your intent and more aware of the surroundings may be provided. Pre-classification of photos from an MCD may be provided (e.g., a user's photo/video library may access information in the header file that contains key aspects of the photo, like content and awareness of the context/environment)., par. 190) includes at least one of the attributes of the target, an action of the target, and a position of the target (Fig. 2A).
Regarding claim 3:  Gove satisfies all the elements of claim 2.  Gove further discloses wherein the artificial intelligence unit (A free-flight MCD with autonomous navigation may be provided. Artificial intelligence algorithms can be implemented within an MCD to create an autonomous camera with embedded smart control. The MCD may contain the knowledge of photography and automatically perform the process of image/video capture, processes for image, audio, and video enhancement, and sharing tasks. One advantage of an autonomous MCD may be that the user need not operate the MCD and thereby may be freed from that burden. As a result, the user can be photographed or videotaped without touching the camera, or rather can be free to enjoy the scene while the camera is simultaneously recording an event. For example, the user can be free to watch fireworks in the sky as the camera positions itself to take photos and videos simultaneously. , par. 41) predicts the context of the target and generates the feedback information (A personal device, like a smartphone, that becomes more aware of your intent and more aware of the surroundings may be provided. Pre-classification of photos from an MCD may be provided (e.g., a user's photo/video library may access information in the header file that contains key aspects of the photo, like content and awareness of the context/environment)., par. 190)indicating a prediction result ("Social Feedback" function 240 may be operative to collect any suitable social reaction to and/or scoring of the shared media (e.g., as may be made by participants/friends in a particular social network) and/or to update (e.g., dynamically) any suitable media capture rules (e.g., photographic rules) of the MCD (e.g., camera state (e.g., rules for entering an idle state, a capture interesting media state, a find subject state, etc.)) that may be leveraged at "Machine Thinking" function 210 based on such social reaction/scoring (e.g., continually update a photographic rule base by scoring and ranking actual consumer feedback of captured media and/or the resultant images)., par. 38), using the context information of the target 
Regarding claim 7:  Gove satisfies all the elements of claim 1.  Gove further discloses
a short range communication module (Fig. 12, communication subsystem 1256 and par. 131) configured to perform short range communication (Bluetooth) with a mobile terminal of the target (Fig. 12, user device 1280), wherein the feedback information includes a notification received by the mobile terminal (A user-concealment surveillance application may be enabled. An autonomous intelligent camera may enable the "owner-friendly" security camera application. In this case, the device may detect, recognize, and then remove the "registered owners" from the output of the camera (e.g., to highly concealed identity). Beyond simply recognizing objects and their identity, a PSPI can extract the behavior and emotion of the subjects to help discriminate friend or foe. If someone is quickly looking through draws or cabinets, it's a higher certainty that their identity and motives should be questioned and to alert the owner. In security applications, the camera can find subjects and remove the image/audio of the owner of the home from the scenes. The device may be operative either to remove fully this information or likewise encrypt the data so that it can be recreated at a later time if someone (e.g., the owner) has the encryption keys. This cloaking of the owner or approved occupants may greatly enhance surveillance and security system performance, perhaps eliminating all false triggers that are common in today's home or business security systems., par. 184).

Regarding claim 8:  Gove satisfies all the elements of claim 1.  Gove further discloses
a short range communication module (Fig. 12, communication subsystem 1256 and par. 131) configured to perform short range communication (Bluetooth) with a mobile terminal of the target (Fig. 12, user device 1280), wherein the artificial intelligence unit (A free-flight MCD with autonomous navigation may be provided. Artificial intelligence algorithms can be implemented within an MCD to create an autonomous camera with embedded smart control. The MCD may contain the knowledge of photography and automatically perform the process of image/video capture, processes for image, audio, and video enhancement, and sharing tasks. One advantage of an autonomous MCD may be that the user need not operate the MCD and thereby may be freed from that burden. As a result, the user can be photographed or videotaped without touching the camera, or rather can be free to enjoy the scene while the camera is simultaneously recording an event. For example, the user can be free to watch fireworks in the sky as the camera positions itself to take photos and videos simultaneously. , par. 41) determines an output method of the feedback information according to the context information of the target (A personal device, like a smartphone, that becomes more aware of your intent and more aware of the surroundings may be provided. Pre-classification of photos from an MCD may be provided (e.g., a user's photo/video library may access information in the header file that contains key aspects of the photo, like content and awareness of the context/environment)., par. 190), and wherein the output method is a method of outputting the feedback information (A user-concealment surveillance application may be enabled. An autonomous intelligent camera may enable the "owner-friendly" security camera application. In this case, the device may detect, recognize, and then remove the "registered owners" from the output of the camera (e.g., to highly concealed identity). Beyond simply recognizing objects and their identity, a PSPI can extract the behavior or the sound output unit.
Regarding claim 9:  Gove discloses a short range communication module (Fig. 12, communication subsystem 1256 and par. 131) configured to perform short range communication (Bluetooth) with a mobile terminal of a target (Fig. 12, user device 1280), a microphone configured to receive voice (The sensors in the MCD (e.g., sensor subsystem 1224 and/or sensor subsystem 1324) can include any suitable sensors, including, but not limited to, image sensors, proximity sensors (e.g., to determine how close to the floor, the ceiling, the wall, etc. the device may be), accelerometer sensors (MEMS), microphone array for audio and voice recognition and location awareness, speaker array for high quality voice command synthesis (e.g., which could be embedded in the smartphone), and/or the like., par. 142); a sound output unit configured to output sound (In some embodiments, display subsystem 1230 may include any suitable subsystems operative to display data using any suitable output components (e.g., audible, visual, haptic, and/or otherwise)., par. 131); an artificial intelligence unit (A free-flight MCD with autonomous navigation may be provided. Artificial intelligence algorithms can be implemented at least one of an image received from a camera disposed outside and a voice received from the microphone (FIG. 2A shows illustrative operations that may be performed by an MCD Social Camera Platform 200. As shown in FIG. 2A, such a platform 200 may include any suitable functions, including, but not limited to, a "Machine Thinking" function 210, "Autonomous Navigation" function 220, "Action" function 230, "Social Feedback" function 240, and/or the like. For example, as shown, "Machine Thinking" function 210 may be operative to include any suitable analysis of any suitable data and then determination of any suitable action(s) based on such analysis, including, but not limited to, determination of user commands, inferences or guesses about desires of a user, user's emotions, environmental data (e.g., time, location, weather, light, sound, etc.), what objects are in the space surrounding a camera (e.g., including identity recognition of human subjects, or the sound output unit with an output method of the generated feedback information (A user-concealment surveillance application may be enabled. An autonomous intelligent camera may enable the "owner-friendly" security camera application. In this case, the device may detect, recognize, and then remove the "registered owners" from the output of the camera (e.g., to highly concealed identity). Beyond simply recognizing objects and their identity, a PSPI can extract the behavior and emotion of the subjects to help discriminate friend or foe. If someone is quickly looking through draws or cabinets, it's a higher certainty that their identity and motives should be questioned and to alert the owner. In security applications, the camera can find subjects and remove the image/audio of the owner of the home from the scenes. The device may be operative either to remove fully this information or likewise encrypt the data so that it can be recreated at a later time if someone (e.g., the owner) has the encryption keys. This cloaking of the owner or approved occupants may greatly enhance surveillance and security system performance, perhaps eliminating all false triggers that are common in today's home or business security systems., par. 184); and a controller (Fig. 12, control subsystem 1232) configured to control any one of the short range communication module (Fig. 12, communication subsystem 1256 and par. 131) or the sound output unit to output the feedback information in the determined output method (A user-concealment surveillance application may be enabled. An autonomous intelligent camera may enable the "owner-friendly" security camera application. In this case, the device may detect, recognize, and then remove the "registered owners" from the output of the camera (e.g., to highly concealed identity). Beyond simply recognizing objects and their identity, a PSPI can extract the behavior and emotion of the subjects to help discriminate friend or foe. If someone is quickly looking through draws or cabinets, it's a higher certainty that their identity and motives should be 
Regarding claim 10:  Gove satisfies all the elements of claim 9.  Gove further discloses wherein the artificial intelligence unit (A free-flight MCD with autonomous navigation may be provided. Artificial intelligence algorithms can be implemented within an MCD to create an autonomous camera with embedded smart control. The MCD may contain the knowledge of photography and automatically perform the process of image/video capture, processes for image, audio, and video enhancement, and sharing tasks. One advantage of an autonomous MCD may be that the user need not operate the MCD and thereby may be freed from that burden. As a result, the user can be photographed or videotaped without touching the camera, or rather can be free to enjoy the scene while the camera is simultaneously recording an event. For example, the user can be free to watch fireworks in the sky as the camera positions itself to take photos and videos simultaneously. , par. 41) transmits the feedback information (A personal device, like a smartphone, that becomes more aware of your intent and more aware of the surroundings may be provided. Pre-classification of photos from an MCD may be provided (e.g., a user's photo/video library may access information in the header file that contains key aspects of the photo, like content and awareness of the context/environment)., par. 190)indicating a prediction result ("Social Feedback" function 240 may be operative to collect any suitable social reaction to 
Regarding claim 11:  Gove satisfies all the elements of claim 9.  Gove further discloses wherein the artificial intelligence unit (A free-flight MCD with autonomous navigation may be provided. Artificial intelligence algorithms can be implemented within an MCD to create an autonomous camera with embedded smart control. The MCD may contain the knowledge of photography and automatically perform the process of image/video capture, processes for image, audio, and video enhancement, and sharing tasks. One advantage of an autonomous MCD may be that the user need not operate the MCD and thereby may be freed from that burden. As a result, the user can be photographed or videotaped without touching the camera, or rather can be free to enjoy the scene while the camera is simultaneously recording an event. For example, the user can be free to watch fireworks in the sky as the camera positions itself to take photos and videos simultaneously. , par. 41) outputs the feedback information in response to the voice received through the microphone (The sensors in the MCD (e.g., sensor subsystem 1224 and/or sensor subsystem 1324) can include any suitable sensors, including, but not limited to, image sensors, proximity sensors (e.g., to determine how close to the floor, the ceiling, the wall, etc. the device may be), accelerometer sensors (MEMS), microphone array for audio and voice recognition and location awareness, speaker array for high quality voice command synthesis (e.g., which could be embedded in the smartphone), and/or the like., par. 142) through the sound output unit (In some embodiments, display subsystem 1230 may include any suitable subsystems operative to display data using any suitable output components (e.g., audible, visual, haptic, and/or otherwise)., par. 131) in a case where the target exists in the image (A user-concealment 
Regarding claim 12:  Gove satisfies all the elements of claim 9.  Gove further discloses wherein the context information of the target (A personal device, like a smartphone, that becomes more aware of your intent and more aware of the surroundings may be provided. Pre-classification of photos from an MCD may be provided (e.g., a user's photo/video library may access information in the header file that contains key aspects of the photo, like content and awareness of the context/environment)., par. 190) includes at least one of the attributes of the target, an action of the target, and a position of the target (Fig. 2A).
Regarding claim 13:  Gove satisfies all the elements of claim 12.  Gove further discloses wherein the artificial intelligence unit (A free-flight MCD with autonomous navigation may be provided. Artificial intelligence algorithms can be implemented within an MCD to create an .
Allowable Subject Matter
Claims 4-6 and 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLOTTE M BAKER whose telephone number is (571)272-7459.  The examiner can normally be reached on Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLOTTE M BAKER/Primary Examiner, Art Unit 2664